UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6126 Dreyfus Pennsylvania Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/2012 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Pennsylvania Municipal Money Market Fund ANNUAL REPORT November 30, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 Understanding Your Funds Expenses 2 Comparing Your Funds Expenses With Those of Other Funds 3 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Information About the Renewal of the Funds Management Agreement 27 Board Members Information 30 Officers of the Fund FOR MORE INFORMATION Back Cover UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Pennsylvania Municipal Money Market Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Expenses paid per $1,000 † $1.32 Ending value (after expenses) $1,023.70 † Expenses are equal to the fund’s annualized expense ratio of .26%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 2 STATEMENT OF INVESTMENTS November 30, 2012 † Short-Term Coupon Maturity Principal Investments—83.2% Rate (%) Date Amount ($) Value ($) Allentown Commercial and Industrial Development Authority, Revenue (Diocese of Allentown) (LOC; Wells Fargo Bank) 0.19 12/3/12 1,400,000 a 1,400,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Generation Project) (LOC; Bank of Nova Scotia) 0.17 12/3/12 2,590,000 a 2,590,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.19 12/3/12 11,460,000 a 11,460,000 Beaver County Industrial Development Authority, PCR, Refunding (Pennsylvania Electric Company Project) (LOC; Bank of Nova Scotia) 0.18 12/7/12 3,300,000 a 3,300,000 Berks County Industrial Development Authority, Revenue (KTB Real Estate Partnership Project) (LOC; M&T Trust) 0.38 12/7/12 1,200,000 a 1,200,000 Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Trust) 0.36 12/7/12 1,140,000 a 1,140,000 Bucks County Industrial Development Authority, IDR (Dunmore Corporation Project) (LOC; Wells Fargo Bank) 0.38 12/1/12 185,000 a 185,000 Delaware County Industrial Development Authority, Revenue (Astra Foods, Inc. Project) (LOC; Wells Fargo Bank) 0.38 12/7/12 1,370,000 a 1,370,000 Deutsche Bank Spears/Lifers Trust (Series DBE-495) (Philadelphia, Airport Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 12/7/12 5,680,000 a,b,c 5,680,000 The Fund 3 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Deutsche Bank Spears/Lifers Trust (Series DBE-1096) (Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.21 12/7/12 6,000,000 a,b,c 6,000,000 Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; U.S. Bank NA) 0.13 12/3/12 17,750,000 a,d 17,750,000 Jackson Township Industrial Development Authority, IDR (Everlast Roofing, Inc., Project) (LOC; M&T Trust) 0.36 12/7/12 3,055,000 a 3,055,000 Lancaster County Hospital Authority, Health Center Revenue (Masonic Homes Project) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 4,100,000 a,d 4,100,000 Lancaster Industrial Development Authority, Revenue (Henry Molded Products Project) (LOC; M&T Trust) 0.46 12/7/12 1,430,000 a 1,430,000 Luzerne County Industrial Development Authority, Revenue (Cornell Iron Works Project) (LOC; Bank of America) 0.38 12/7/12 1,000,000 a 1,000,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wells Fargo Bank) 0.38 12/7/12 1,755,000 a 1,755,000 Moon Industrial Development Authority, First Mortgage Revenue (Providence Point Project) (LOC; Bank of Scotland) 0.19 12/7/12 5,230,000 a 5,230,000 4 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wells Fargo Bank) 0.38 12/7/12 1,070,000 a 1,070,000 Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services— Allegheny Valley School, LLC Issue) (LOC; TD Bank) 0.18 12/3/12 6,000,000 a 6,000,000 Philadelphia, Gas Works Revenue, Refunding (LOC; Scotiabank) 0.16 12/7/12 4,000,000 a 4,000,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children’s Hospital of Philadelphia Project) (Liquidity Facility; Bank of America) 0.18 12/3/12 6,100,000 a,d 6,100,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children’s Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.18 12/3/12 800,000 a,d 800,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children’s Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.18 12/3/12 4,200,000 a,d 4,200,000 Southeastern Pennsylvania Transportation Authority, Revenue, Refunding (LOC; PNC Bank NA) 0.16 12/3/12 6,000,000 a 6,000,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.36 12/7/12 3,990,000 a 3,990,000 The Fund 5 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) York County Industrial Development Authority, Revenue (Riach Family Limited Partnership Project) (LOC; M&T Trust) 0.41 12/7/12 1,350,000 a 1,350,000 York County Industrial Development Authority, Revenue (York Sheet Metal, Inc. Project) (LOC; M&T Trust) 0.43 12/7/12 1,320,000 a 1,320,000 Total Investments (cost $103,475,000) % Cash and Receivables (Net) % Net Assets % † Prepared on a liquidation basis—See Note 1. a Variable rate demand note—rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2012, these securities amounted to $11,680,000 or 9.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At November 30, 2012, the fund had $32,950,000 or 26.5% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. 6 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 7 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1 +,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 84.7 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 1.3 Not Rated f Not Rated f Not Rated f 14.0 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 † Cost Value Assets ($): Investments in securities—See Statement of Investments 103,475,000 103,475,000 Cash 646,922 Receivable for investment securities sold 20,699,913 Interest receivable 32,966 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 9,078 Payable for shares of Beneficial Interest redeemed 387,555 Accrued expenses 74,599 Net Assets ($) Composition of Net Assets ($): Paid-in capital 124,375,217 Accumulated net realized gain (loss) on investments 8,352 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 124,375,217 Net Asset Value, offering and redemption price per share ($) † Prepared on a liquidation basis—See Note 1. See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Year Ended November 30, 2012 † Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 671,243 Professional fees 78,559 Shareholder servicing costs—Note 2(b) 45,965 Registration fees 26,486 Prospectus and shareholders’ reports 20,566 Trustees’ fees and expenses—Note 2(c) 18,297 Custodian fees—Note 2(b) 14,844 Miscellaneous 20,927 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (573,406 ) Less—reduction in fees due to earnings credits—Note 2(b) (58 ) Net Expenses Investment Income—Net 43 Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations † Prepared on a liquidation basis—See Note 1. See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2012 † 2011 Operations ($): Investment income—net 43 43 Net realized gain (loss) on investments 8,799 (447 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 382,822,967 427,650,929 Dividends reinvested 43 43 Cost of shares redeemed (392,309,084 ) (471,525,006 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 133,860,844 177,735,325 End of Period † Prepared on a liquidation basis—See Note 1. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, 2012 † 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .003 .020 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.003 ) (.020 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .32 2.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .67 .65 .62 .62 .59 Ratio of net expenses to average net assets .24 .30 .44 .60 .58 Ratio of net investment income to average net assets .00 b .00 b .00 b .33 2.00 Net Assets, end of period ($ x 1,000) 124,384 133,861 177,735 257,574 298,232 † Prepared on a liquidation basis—See Note 1. a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Pennsylvania Municipal Money Market Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company.The fund’s investment objective is to seek as high a level of current income exempt from federal and Pennsylvania state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. On November 6, 2012, the Board of Trustees (the “Board”) approved the liquidation of the fund.Accordingly, effective November 29, 2012, no new or subsequent investments in the fund were permitted. The fund’s assets were liquidated and the proceeds were distributed to shareholders as of the close of business December 20, 2012.The fund has been terminated, and accordingly shares of the fund are no longer offered.The financial statements of the fund as of November 30, 2012 have been presented on a liquidation basis, which includes adjustments to present the estimated net realizable value and estimated net settlement amount of the fund’s assets and liabilities, respectively, through the liquidation of the fund. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Fund 13 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 14 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 103,475,000 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At November 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. 16 At November 30, 2012, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2012 and November 30, 2011 were as follows: tax-exempt income $43 and $43, respectively. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $573,406 during the period ended November 30, 2012. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2012, the fund was charged $29,015 pursuant to the Shareholder Services Plan. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $10,961 for transfer agency services and $286 for cash management services. Cash management fees were partially offset by earnings credits of $36. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $14,844 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. Subsequent to May 29, 2012,The Bank of NewYork Mellon has continued to provide shareholder redemption draft processing services. During the period ended November 30, 2012, the fund was charged $611 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $22. During the period ended November 30, 2012, the fund was charged $8,650 for services performed by the Chief Compliance Officer and his staff. 18 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $54,129, custodian fees $4,679, Chief Compliance Officer fees $3,318 and transfer agency fees $2,996, which are offset against an expense reimbursement currently in effect in the amount of $56,044. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Trustees and/or common officers, complies with Rule 17a-7 under the Act. During the period ended November 30, 2012, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $25,270,000 and $61,050,000, respectively. The Fund 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Pennsylvania Municipal Money Market Fund (in liquidation) We have audited the accompanying statement of assets and liabilities of Dreyfus Pennsylvania Municipal Money Market Fund (in liquidation), including the statement of investments, as of November 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2012 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the financial statements, the Board of Trustees has approved the liquidation of the Fund effective December 20, 2012. As a result, the Fund changed its basis of accounting from the going concern to a liquidation basis. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the changes in net assets of Dreyfus Pennsylvania Municipal Money Market Fund (in liquidation) for the period from November 30, 2010 to November 30, 2011, and the financial highlights for the period from November 30, 2008 to November 30, 2011, in conformity with U.S. generally accepted accounting principles and its financial position at November 30, 2012, the results of its operations, changes in its net assets and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles applied on the basis described in the preceding paragraph. New York, New York January 28, 2013 20 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal period ended November 30, 2012 as “exempt-interest dividends” (not subject to regular federal and, for individuals who are Pennsylvania residents, Pennsylvania personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s exempt-interest dividends paid for the 2012 calendar year on Form 1099-DIV, which will be mailed in early 2013. The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 22 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group median and Performance Universe median for the various time periods.The Board noted that the Fund’s performance was only one basis point lower in each period that performance was below the Performance Group Median. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group median and at the Expense Universe median, and the fund’s actual total expenses were below the Expense Group median and at the Expense Universe median. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered the duration and extent of the fee waiver/expense reimbursement undertaking by Dreyfus to support a minimum zero or positive daily yield, as applicable from time to time, in the ongoing, historically low interest rate environment, and the Board noted the extent to which differences among the returns for the Performance Group funds might be attributable to similar undertakings. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 24 The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement for the ensuing year was in the best interests of the fund and its shareholders. 26 BOARD MEMBERS INFORMATION (Unaudited) The Fund 27 BOARD MEMBERS INFORMATION (Unaudited) (continued) 28 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 29 OFFICERS OF THE FUND (Unaudited) 30 The Fund 31 NOTES For More Information Ticker Symbol: DPAXX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $30,312 in 2011 and $30,857 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2011 and $12,000 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,460 in 2011 and $4,382 in 2012. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $43 in 2011 and $50 in 2012. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $200,000 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $19,415,177 in 2011 and $50,505,978 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9.Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Pennsylvania Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2013 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
